DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on November 24, 2020, and Drawings filed on May November 24, 2020.
2.	Claims 1–21 are pending in this case. Claim 1, 20 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 2-9, 16-18, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With regard to claim 2 the prior arts do not disclose the aspect of select, upon determining that there is no user device of a same type as the first user device in the user device group, and based on the group profile, at least one of the functions of the first user device as the recommended function, and select, upon determining that there is a third user device of a same type as the first user device in the user device group, and based on a usage history of the third user device, a function of the first user device matched with a function of the third user device as the recommended function in combination with other parts of the claim.

	With regard to claim 16 the prior arts do not disclose the aspect of as a part of an operation of generating the customized manual, classify, upon determining that there is a third user device of the same type as the first user device in the user device group, and using a usage history of the third user device, functions of the third user device in an order of use frequency, select functions having a given rank or higher from among the functions of the third user device, select, from among the selected functions of the third user device, a function that is not set in the first user device, and generate the customized manual by adding an item corresponding to the selected function that is not set in the first user device to a manual of the first user device. in combination with other parts of the claim.

With regard to claim 17 the prior arts do not disclose the aspect of when user devices similar to the first user device are retrieved from a device information database of the user device group, classify functions of the retrieved user devices in an order of use frequency by using usage histories of the retrieved user devices, select functions having a given rank or higher from among the classified functions, and generate the recommendation information by combining some of the selected functions.

With regard to claim 21 the prior arts do not disclose the aspect of receive, from the server, a second message indicating that a user device of a same type as the first user device is not registered in the server, display, upon receiving the second message, a third message requesting identification information of a second user device of a same type as the first user device on the display, transmit, to the server through the communication circuit, the identification information received in response to the third message through the display, display, on the display, information on functions of the second user device received from the server, and add, to the customized manual to be transmitted to the first user device, information indicating a function selected by a user from among the functions of the second user device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,14,15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 13 it is unclear what constitutes “generate the customized manual by using the group profile and a manual for the functions of the first user device.” It is unclear whether the manual for the functions is generated along with the customized manual, or whether the manual for the functions is not generated but simply used to the generate the customized manual. For the purpose of a compact prosecution the manual for the functions is used to generate the customized manual.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 12, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala et al., Pub. No.: 2019/0361719, in view of Ni, Pub. No.; 2019/0361575A1. 
With regard to claim 1:
Vangala discloses an electronic device comprising: a communication circuit; a memory; and a processor connected to the communication circuit and the memory, wherein the memory stores instructions causing, upon being executed, the processor to (paragraph 85: “The logic machine may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic machine may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. Processors of the logic machine may be single-core or multi-core, and the instructions executed thereon may be configured for sequential, parallel, and/or distributed processing. Individual components of the logic machine optionally may be distributed among two or more separate devices, which may be remotely located and/or configured for coordinated processing. Aspects of the logic machine may be virtualized and executed by remotely accessible, networked computing devices configured in a cloud-computing configuration”): store a usage history in the memory (paragraph 20: “Skill discovery machine 105 is configured to assess a match confidence for a candidate skill, the match confidence indicating a quality of match between a current context and a reference context previously associated with the candidate skill. In some examples, the reference context may include a seed query defined by an exemplary natural language sentence. In some examples, a reference context comprises a historical activity context including state data of a computer service (e.g., cooperating computer service 161), wherein the state data is associated with a recognized activity that was engaged in in by a historical user of the computer service, and wherein the operation to assist the user pertains to the recognized activity”), the usage history collected from one or more user devices through the communication circuit (history of interaction between user 10 and computerized personal assistant 101, paragraph 22: “As used herein, "context" includes any information relating to user 10 which is available to computerized personal assistant 101 and which may pertain to a current activity of user 10. Non-limiting examples of such context information include: 1) a history of interaction between user 10 and computerized personal assistant 101 (e.g., past queries) and/or interaction between user 10 and cooperating computer service 161; 2) a current state of cooperating computer service 161; 3) a current state of user device 171 (e.g., based on sensor data captured by a sensor of user device 171 or based on an application program executing on user device 171); 4) stored commitments, appointments, communications, or other logistical information input by the user 10 and/or received from other users at cooperating computer service 161 and/or user device 171; 5) stored preferences of user 10, 6) queries received at NLUI 102, and/or 7) current audio or video observations of the user. In some examples, a context of a user is determined based on recognizing natural language features of a query received at NLUI 102 in order to identify one or more of an intent expressed by the query and/or a constraint defined by the query. In some examples, a context of a user is determined based on recognizing an intent of the user based on a current and/or past activity of the user, e.g., based on state data of an application program executing on user device 171 or state data of cooperating computer service 161.”); receive device information indicating functions of a first user device from at least one of the first user device or a second user device through the communication circuit (wherein the function are skills, paragraph 26: “Skills database 131 is configured to include a plurality of skills for computerized personal assistant 101. Skills database 131 may include available skills and/or unavailable skills. Computerized personal assistant 101 is configured to perform operations to assist user 10 according to any of the available skills, while computerized personal assistant 101 may need further configuration in order to utilize unavailable skills. For example, skills database 131 may include an unavailable skill that may only be utilized if computerized personal assistant 101 is configured to provide a user credential associated with a user account of a cooperating computer service (e.g., cooperating computer service 161). In an example, an unavailable skill is a skill for playing streaming media content from a streaming media service, and the unavailable skill may only be utilized if computerized personal assistant 101 is configured to log in to the streaming media service using a user account of user 10.”), select a function to be recommended to a user from among the functions of the first user device, based on at least the usage history (where skills/function can be recommended to the user based on a threshold, paragraph 42: “In some examples, computerized personal assistant 101 is configured to operate skill execution machine 106 in order to execute the instructions defining an assistive action of the candidate skill responsive to selection of the skill. In some examples, skill execution machine 106 is configured to only execute instructions defining an assistive action of the candidate skill when the match confidence for the skill exceeds a predefined match threshold confidence, e.g., so as to only perform operations that were highly likely to be intended by user 10. In some examples, skill execution machine 106 is configured to defer execution of instructions defining an assistive action of the candidate skill when the match confidence for the skill does not exceed the predefined match confidence threshold, e.g., so as to gather more information and/or ask user 10 a disambiguating question before executing the instructions. In some examples, skill execution machine 106 is configured to execute instructions defining a complementary help action associated with the skill instead of or in addition to executing the instructions defining the assistive action of the skill (e.g., when the match confidence does not exceed the predefined match confidence threshold).”), generate a customized manual to allow the user to use the recommended function of the first user device (wherein instruction/Manual are generated to help the user paragraph 27: “Skills database 131 is configured to define, for a candidate skill of the plurality of skills, an assistive action, a reference context previously associated with the assistive action, and a complementary help action previously associated with the assistive action. An assistive action for a skill is defined by instructions executable by computerized personal assistant 101 to perform an operation to assist a user. For example, an assistive action may include instructions to gather sensor data from computerized personal assistant 101 and/or user device 171, and to invoke one or more APIs based on the gathered sensor data, in order to perform an operation to assist the user using the one or more APIs. A reference context associated with an assistive action may be any suitable context as described above, e.g., a query or a state of a cooperating computer service 161. A complementary help action associated with an assistive action is defined by instructions executable by computerized personal assistant 101 to output a predefined response to educate the user about the assistive action. For example, a complementary help action may be defined by instructions to output a predefined response describing how to use the assistive action. In some examples, the predefined response may be output via speaker 103 of computerized personal assistant 101.”), and transmit, to the first user device or the second user device through the communication circuit, at least one of the customized manual or recommendation information for recommending the customized manual to the user (the instruction is provided to the user, paragraph 69: “In some examples, computerized personal assistant 101 may automatically and/or proactively execute instructions defining a complementary help action of a candidate skill, responsive to assessing a match confidence for the candidate skill. For example, if user 10 is at an airport, user device 171 may detect that user 10 is at the airport (e.g., based on a global positioning system (GPS) sensor included in the user device 171), and accordingly, a current context of user 10 recognized by computerized personal assistant 101 may include the fact that user 10 is at the airport. Skills database 131 may include a skill for providing travel assistance (e.g., by displaying itineraries, maps, and/or tickets as user 10 enters the airport and throughout travel). However, user 10 may not have discovered the skill for providing travel assistance. Accordingly, based on the current context and/or based on underutilization of the skill for providing travel assistance, computerized personal assistant 101 may proactively execute instructions to perform the complementary help action for the travel skill. For example, the complementary help action for the travel skill may include outputting a predefined response, at NLUI 102, educating the user 10 about the travel skill. More generally, based on recognizing that the travel skill may be applicable to the user 10's current context, computerized personal assistant 101 may provide any suitable notifications to user 10, e.g., by displaying information about the travel skill at a display of user device 171.”). 	Vangala does not disclose the usage history collected from a plurality of user devices in a user device group through the communication circuit.
	However Ni discloses the usage history is collected from a plurality of user devices in a user device group through the communication circuit (the system determine the context of usage with regard to connected devices, paragraph 6: “In some implementations, a suggestion for a particular function to be performed by a connected device can be based on data that indicates a historical inclination of the user to interact with particular connected devices within particular contexts. For example, the user can have a historical inclination to turn on their stereo system when their kitchen lights are on, or shortly after their kitchen lights are requested to be on. When such a context subsequently arises, the automated assistant can provide a composite graphical assistant interface that includes a graphical control element for controlling the stereo system at a display panel within the kitchen, or at another suitable display panel. Furthermore, the automated assistant can identify other connected devices that are associated with the user, the request from the user, the context of the request, and/or any other information associated with the user, in order to provide further suggestions at the composite graphical assistant interface. For instance, the user can also have a historical inclination to pre-heat their kitchen oven at night, after turning on the kitchen lights and the music from the stereo system. When such a context subsequently arises, the automated assistant can provide a composite graphical assistant interface that includes a graphical control element for controlling one or more functions of their oven, such as a bake temperature and a timer setting, as well as graphical control elements controlling features of their kitchen lights and/or stereo system. In this way, the composite graphical assistant interface generated by the automated assistant can provide controls for a variety of different connected devices that are made by a variety of different manufacturers.”); receive device information indicating functions of a first user device in the user device group from at least one of the first user device or a second user device in the user device group through the communication circuit (the system determine the context of usage with regard to connected devices, paragraph 6: “In some implementations, a suggestion for a particular function to be performed by a connected device can be based on data that indicates a historical inclination of the user to interact with particular connected devices within particular contexts. For example, the user can have a historical inclination to turn on their stereo system when their kitchen lights are on, or shortly after their kitchen lights are requested to be on. When such a context subsequently arises, the automated assistant can provide a composite graphical assistant interface that includes a graphical control element for controlling the stereo system at a display panel within the kitchen, or at another suitable display panel. Furthermore, the automated assistant can identify other connected devices that are associated with the user, the request from the user, the context of the request, and/or any other information associated with the user, in order to provide further suggestions at the composite graphical assistant interface. For instance, the user can also have a historical inclination to pre-heat their kitchen oven at night, after turning on the kitchen lights and the music from the stereo system. When such a context subsequently arises, the automated assistant can provide a composite graphical assistant interface that includes a graphical control element for controlling one or more functions of their oven, such as a bake temperature and a timer setting, as well as graphical control elements controlling features of their kitchen lights and/or stereo system. In this way, the composite graphical assistant interface generated by the automated assistant can provide controls for a variety of different connected devices that are made by a variety of different manufacturers.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Ni to Vangala so the manual is created with respect to the first device within a device group to provide context to the user with regard to first device function and how it would function within the device group through the manual. 


With regard to claim 10:
Vangala and Ni disclose The electronic device of claim 1, wherein the instructions further cause the processor to: generate, based on the usage history, a group profile that includes information indicating the user's usage types for the user device group and information indicating the user's preference for each usage type (Ni, the system determine the context of usage with regard to connected devices, paragraph 25: “For instance, in some implementations, a profile for a user can be identified based on voice characteristic of a spoken utterance received at the assistant interface 110. The profile can indicate preferences associated with each of a plurality of particular connected devices that are associated with a user, such as preferences learned based on historical interactions of the user with the connected device(s). Furthermore, the profile can identify a group of connected devices that the user 120 prefers to interact with simultaneously, sequentially, and/or within a particular context or contexts. For instance, the user 120 can request that the automated assistant cause the first connected device 132 to perform a first function and the second connected device 146 to perform a second function, and the profile can identify the first function and the second function as related based on, for example, having occurred one or more times in temporal proximity to one another. Thereafter, when the user 120 is interacting with the automated assistant to cause the first connected device 132 to perform the first function, the automated assistant can access the profile to identify the second function based on its stored relation with the first function, and provide the user 120 with a selectable suggestion for causing the second connected device 146 to perform the second function.”), determine a recommendation time point, based on at least the usage type corresponding to the recommended function, and transmit information indicating the recommendation time point to the first user device or the second user device such that the recommendation information is displayed at the recommendation time point (Ni, wherein the context is determined based on timing information, paragraph 41: “In some implementations, because a current status of another connected device in the kitchen indicate that parameters associated with the other connected device have been set, the automated assistant can omit providing a graphical control element for that connected device. For instance, if a current status of the kitchen lights is “on” when the user 302 provides the spoken utterance 322, the automated assistant can acknowledge the current status of the kitchen lights, and omit suggesting a function for turning off the lights. Such omissions can be based on one or more statuses of one or more devices in the kitchen or other areas of the home, and/or a historical inclination of the user 302 to not turn off their lights when they request music to be played in the kitchen. In some implementations, identifying the historical inclination can be based on a voice characteristic of the user 302, which allows the automated assistant to identify data associated with a specific user to be processed in order to make suitable suggestions for the user or users. In some implementations, the inclusion or omission of a particular graphical control element can be based on a particular context with which the user provided the spoken utterance 322, such as after or before a particular time 304, or within a threshold time period relative to a particular time, a geographic location, an event, and/or a presence of one or more users.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Ni to Vangala so the manual is created with respect to the first device within a device group to provide context to the user with regard to first device function and how it would function within the device group for example at what time the device is usually used for what function. 


With regard to claim 11:
Vangala and Ni disclose The electronic device of claim 10, wherein the recommendation time point is a time point when the first user device registered in the user device group is used for a first time, a time point before the first user device is used, a time point when the first user device is in use, or a time point after the first user device is used (Ni, wherein the context is determined based on timing information such as usage with threshold amount of time,, paragraph 29: “In some implementations, an arrangement and/or a selection of the graphical control elements for the composite graphical assistant interface can be based on data associated with interactions between the user 120 and the automated assistant and/or the first connected device 132. For example, a particular group of graphical control elements corresponding to a particular group of functions can be selected for a composite graphical assistant interface based on a user having previously caused such functions to be performed within a threshold period of time. Alternatively, or additionally, the particular group of graphical control elements corresponding to a particular group of functions can be selected for a composite graphical assistant interface based on how a function affects a particular user, a particular location, particular device(s), and/or any other relationship that can be exhibited by functions of a device. For example, a composite graphical assistant interface generated for a user can include graphical control elements corresponding to functions of multiple different connected devices that affect a home in which the user 120 is currently located. Therefore, the selection of the graphical control elements can be based on the location of the user, an identifier for the connected device, a calendar schedule of the user, and/or any other data that can be used to estimate geolocation data for the user..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Ni to Vangala so the manual is created with respect to the first device within a device group to provide context to the user with regard to first device function and how it would function within the device group for example for example when the user has used a device within a group within a threshold amount of time.

With regard to claim 12:
Vangala and Ni disclose The electronic device of claim 10, wherein the instructions further cause the processor to: provide the recommendation information differently depending on the recommendation time point (wherein the interface for recommended content is different based a particular time or within a threshold of time, paragraph 41: “In some implementations, because a current status of another connected device in the kitchen indicate that parameters associated with the other connected device have been set, the automated assistant can omit providing a graphical control element for that connected device. For instance, if a current status of the kitchen lights is “on” when the user 302 provides the spoken utterance 322, the automated assistant can acknowledge the current status of the kitchen lights, and omit suggesting a function for turning off the lights. Such omissions can be based on one or more statuses of one or more devices in the kitchen or other areas of the home, and/or a historical inclination of the user 302 to not turn off their lights when they request music to be played in the kitchen. In some implementations, identifying the historical inclination can be based on a voice characteristic of the user 302, which allows the automated assistant to identify data associated with a specific user to be processed in order to make suitable suggestions for the user or users. In some implementations, the inclusion or omission of a particular graphical control element can be based on a particular context with which the user provided the spoken utterance 322, such as after or before a particular time 304, or within a threshold time period relative to a particular time, a geographic location, an event, and/or a presence of one or more users.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Ni to Vangala so the manual is created with respect to the first device within a device group to provide context to the user with regard to first device function and how it would function within the device group for example at what time the device is usually used for what function. 


With regard to claim 13:
Vangala and Ni disclose The electronic device of claim 1, wherein the instructions further cause the processor to: generate, based on the usage history, a group profile that includes information indicating the user's usage types for the user device group and information indicating the user's preference for each usage type (Ni wherein the system track user preference of type of devices, paragraph 25: “For instance, in some implementations, a profile for a user can be identified based on voice characteristic of a spoken utterance received at the assistant interface 110. The profile can indicate preferences associated with each of a plurality of particular connected devices that are associated with a user, such as preferences learned based on historical interactions of the user with the connected device(s). Furthermore, the profile can identify a group of connected devices that the user 120 prefers to interact with simultaneously, sequentially, and/or within a particular context or contexts. For instance, the user 120 can request that the automated assistant cause the first connected device 132 to perform a first function and the second connected device 146 to perform a second function, and the profile can identify the first function and the second function as related based on, for example, having occurred one or more times in temporal proximity to one another. Thereafter, when the user 120 is interacting with the automated assistant to cause the first connected device 132 to perform the first function, the automated assistant can access the profile to identify the second function based on its stored relation with the first function, and provide the user 120 with a selectable suggestion for causing the second connected device 146 to perform the second function.”), and generate the customized interface by using the group profile for the functions of the first user device  (Ni, the system determine the context of usage with regard to connected devices and generate interface accordingly , paragraph 41: “In some implementations, because a current status of another connected device in the kitchen indicate that parameters associated with the other connected device have been set, the automated assistant can omit providing a graphical control element for that connected device. For instance, if a current status of the kitchen lights is “on” when the user 302 provides the spoken utterance 322, the automated assistant can acknowledge the current status of the kitchen lights, and omit suggesting a function for turning off the lights. Such omissions can be based on one or more statuses of one or more devices in the kitchen or other areas of the home, and/or a historical inclination of the user 302 to not turn off their lights when they request music to be played in the kitchen. In some implementations, identifying the historical inclination can be based on a voice characteristic of the user 302, which allows the automated assistant to identify data associated with a specific user to be processed in order to make suitable suggestions for the user or users. In some implementations, the inclusion or omission of a particular graphical control element can be based on a particular context with which the user provided the spoken utterance 322, such as after or before a particular time 304, or within a threshold time period relative to a particular time, a geographic location, an event, and/or a presence of one or more users.”). the system generate the customized manual and a manual for the functions fo the first user device (Vangala the instruction is provided to the user, paragraph 69: “In some examples, computerized personal assistant 101 may automatically and/or proactively execute instructions defining a complementary help action of a candidate skill, responsive to assessing a match confidence for the candidate skill. For example, if user 10 is at an airport, user device 171 may detect that user 10 is at the airport (e.g., based on a global positioning system (GPS) sensor included in the user device 171), and accordingly, a current context of user 10 recognized by computerized personal assistant 101 may include the fact that user 10 is at the airport. Skills database 131 may include a skill for providing travel assistance (e.g., by displaying itineraries, maps, and/or tickets as user 10 enters the airport and throughout travel). However, user 10 may not have discovered the skill for providing travel assistance. Accordingly, based on the current context and/or based on underutilization of the skill for providing travel assistance, computerized personal assistant 101 may proactively execute instructions to perform the complementary help action for the travel skill. For example, the complementary help action for the travel skill may include outputting a predefined response, at NLUI 102, educating the user 10 about the travel skill. More generally, based on recognizing that the travel skill may be applicable to the user 10's current context, computerized personal assistant 101 may provide any suitable notifications to user 10, e.g., by displaying information about the travel skill at a display of user device 171.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Ni to Vangala so the manual is created based on the user’s preference of devices to better fit the needs of the user without clustering the manual. 

Claim 19 is rejected for the same reason as claim 1. 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Stucki, Pub. No.: 2020/0097774, in view of Sarkar et al., Pub. No.: 2009/0311999A1. 
With regard to claim 20:
Stucki discloses a mobile electronic device comprising: a communication circuit; a touch-sensitive display (see touching the surface of the mobile electronic device, paragraph 28: “In particular embodiments, personal computing device 200, such as a mobile device, may include various types of sensors 250, such as, for example and without limitation: touch sensors (disposed, for example, on a display of the device, the back of the device and/or one or more lateral edges of the device) for detecting a user touching the surface of the mobile electronic device (e.g., using one or more fingers); accelerometer for detecting whether the personal computing device 200 is moving and the speed of the movement; thermometer for measuring the temperature change near the personal computing device 200; proximity sensor for detecting the proximity of the personal computing device 200 to another object (e.g., a hand, desk, or other object); light sensor for measuring the ambient light around the personal computing device 200; imaging sensor (e.g., camera) for capturing digital still images and/or video of objects near the personal computing device 200 (e.g., scenes, people, bar codes, QR codes, etc.); location sensors (e.g., Global Positioning System (GPS)) for determining the location (e.g., in terms of latitude and longitude) of the mobile electronic device; sensors for detecting communication networks within close proximity (e.g., near field communication (NFC), Bluetooth, RFID, infrared); chemical sensors; biometric sensors for biometrics-based (e.g., fingerprint, palm vein pattern, hand geometry, iris/retina, DNA, face, voice, olfactory, sweat) authentication of user of personal computing device 200; etc. This disclosure contemplates that a mobile electronic device may include any applicable type of sensor. Sensors may provide various types of sensor data, which may be analyzed to determine the user's intention with respect to the mobile electronic device at a given time.”); a memory; and a processor connected to the communication circuit, the display, and the memory, wherein the memory stores instructions causing, upon being executed (paragraph 27: “FIG. 2A illustrates an example personal computing device 200. In particular embodiments, personal computing device 200 includes a processor 210, a memory 220, a communication component 230 (e.g., antenna and communication interface for wireless communications), one or more input and/or output (I/O) components and/or interfaces 240, and one or more sensors 250. In particular embodiments, one or more I/O components and/or interfaces 240 may incorporate one or more sensors 250. In particular embodiments, personal computing device 200 may comprise a computer system or an element thereof as described in FIG. 4 and associated description.”), the processor to: determine device information indicating a type of a first user device and functions of the first user device (wherein the user can use the camera to identify device information, paragraph 55: “FIGS. 5A-5H illustrate screenshots of an example mobile application for providing an electronic user manual. In general, the Quick Manual (“QM”) application illustrated in FIGS. 5A-5H allows a user to utilize their smartphone camera (or other user device) to detect a user object and then provide information from a user manual about the user object. Using the example of a vehicle, a driver may utilize the QM application to capture an image of an indicator light on their vehicle's dashboard or a button that operates a function of the vehicle. The QM application analyses the captured image and compares it to known user objects from, for example, the vehicle's owner's or operator's manual. Once the QM application identifies the user object, it displays a description of the object and/or relevant chapter from the manual. For example, the QM application may display a description about what occurs if a particular button of a vehicle is pressed. As another example, the QM application may display information about the meaning of a warning light. In some embodiments, a phone's native text-to-speech function may be utilized to read the relevant text from the user manual out loud. In some embodiments, on-board diagnostics (OBD) information (e.g., error codes) may be used to help recognize and potentially resolve the issue.”), receive, from the server through the communication circuit (wherein the manual informraiton is stored on a server and can be downloaded, see figure 5a, paragraph 63: “At step 640, method 600 accesses stored data associated with the determined vehicle or consumer product. The data associated with the determined vehicle or consumer product may be stored locally (e.g., on personal computing device 200) or may be accessed from a remote computing system via a network. In some embodiments, the stored data associated with the determined vehicle or consumer product includes a user manual for the vehicle or consumer product in electronic format. In some embodiments, the stored data may be a database of user objects (e.g., images of switches, buttons, and indicator lights) and their associated descriptions.”), a customized manual for allowing a user to use a function selected by the server from among the functions of the first user device, display, through the display, a first message for confirming whether to use the customized manual on the first user device (see fig. 5a wherein the user manual can be downloaded for the device model once it is identified, paragraph 64 and 65: “At step 650, method 600 determines, using the stored data of step 640 and the identified user object of step 620, information about the identified user object. For example, step 650 may include cross-referencing a database or stored user manual in order to determine a description of an indicator light of a vehicle. As another example, step 650 may include cross-referencing a database or stored user manual in order to determine a description of the function of a button of a consumer device.At step 660, method 600 displays the information about the identified user object of step 650. In some embodiments, the information about the identified user object includes an explanation regarding a function of the identified user object or a recommendation for action regarding the identified user object. In some embodiments, step 660 includes displaying one or more cards 550 as illustrated in FIGS. 5E-5F in a user interface. The one or more cards may include a stock image of the identified user object, a description of the identified user object, a read-aloud option, and a “READ MORE” option. After step 660, method 600 may end.”), receive a user input through the display in response to the first message, and transmit the customized manual to the first user device when the user input indicates that the customized manual is to be used on the first user device (see figure 5a wherein the user can select to download the manual, paragraph 58: “In FIGS. 5E-5F, the example mobile application displays a “card” 550 about the captured user object. In some embodiments, card 550 may include a stock image 552 of the captured user object, a description 554 of the captured user object, a read-aloud option 556, and a “READ MORE” option 558. The user may select read-aloud option 556 to have the application read description 554 out loud to the user. This may enable, for example, a driver to keep their eyes on the road, thereby increasing safety. A user may select “READ MORE” option 558 to display additional information about the user object as illustrated in FIG. 5G.”). 
	Stucki does not disclose the aspect of transmit device information indicating a type of a first user device and functions of the first user device to a server through the communication circuit.
	However Sarkar discloses the aspect of transmit device information indicating a type of a first user device and functions of the first user device to a server through the communication circuit (paragraph 32: “In yet another embodiment, the mobile client device sends information about its device type to the server (e.g., manufacturer/model number, list of stored ring tone songs and audio media files, polyphonic capabilities, etc.), so that the server knows which ring tones the mobile client device is capable of playing. Because different mobile phones have different ring tone capabilities, when the lookup is performed, the phone may also send information about its audio playback capabilities to the server. In this way, the server is able to map distinctive ring tone categories (e.g., happy, urgent, unknown caller, etc.) to the specific ring tones installed on the device. In still other implementations, the user can specify certain ring tones to play in each category, essentially overriding server selection.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Sarkar to Stucki so the remote service can identify the user device based on the information and provide the manual for the user to download saving user time and effort. 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Koulomzin, Pub. No.: US 2014/0280877: Also, for example, a user may download a specific user manual and the actionable content recognition engine 115 may identify the user manual and send the URL of the user manual and/or content of the user manual as potential actionable content. In some implementations, the actionable content recognition engine 115 may identify a document as containing potential actionable content based on the number of links to the document. For example, a webpage that has been linked to multiple times may be more likely to contain important content and may be more likely to have content that is of interest to the user.

Gupta et al., Pub. No.: 2019/0278619A1: determining, based at least in part on the contextual information, content to include in at least one template graphic user interface of a plurality of template graphical user interfaces for an onboarding tutorial of the application. At least one template graphical user interface is associated with at least one feature of the application. The method also includes generating, based on the at least one template graphical user interface and the content, at least a first graphical user interface of the onboarding tutorial. The method further includes outputting an indication of the first graphical user interface of the onboarding tutorial.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179